DISMISS and Opinion Filed May 5, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01418-CV

                           TOMMIE TUTT, Appellant
                                    V.
                             THE POINT, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05188-C

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Reichek
                            Opinion by Justice Reichek
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered the appeal submitted without

a reporter’s record and appellant’s brief to be filed by February 28, 2020. By

postcard dated March 4, 2020, we notified appellant the time for filing appellant’s

brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension

motion would result in the dismissal of this appeal without further notice. To date,
appellant has not filed a brief, filed an extension motion, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).


                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

191418F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TOMMIE TUTT, Appellant                       On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-19-01418-CV          V.               Trial Court Cause No. CC-19-05188-
                                             C.
THE POINT, Appellee                          Opinion delivered by Justice
                                             Reichek. Justices Myers and Partida-
                                             Kipness participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 5, 2020.




                                       –3–